                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,        )
           Petitioner,           )
                                 )             No. 1:19-mc-41
-v-                              )
                                 )             HONORABLE PAUL L. MALONEY
RANDALL S. DAVIS,                )
           Respondent.           )
_________________________________)

         ORDER ADOPTING REPORT AND RECOMMENDATION AND
                     ENFORCING IRS SUMMONS

      The United States of America has moved for judicial enforcement of an Internal

Revenue Service summons against Respondent Randall S. Davis. After conducting a show

cause hearing and allowing an additional month for Respondent to comply with the

summons, United States Magistrate Judge Phillip J. Green issued a Report and

Recommendation on August 8, 2019, recommending this Court grant the petition. The

Report and Recommendation was duly served on the parties. No objections have been filed.

See 28 U.S.C. § 636(b)(1). Therefore,

      IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 14) is APPROVED and ADOPTED as the Opinion of the Court.

      IT IS FURTHER ORDERED that the petition of the Government (ECF No. 1) is

GRANTED.

      IT IS FURTHER ORDERED that Respondent Randall S. Davis is hereby ordered

to obey with the summons by offering his attendance, testimony, and production of the

books, papers, records, or other data as is required and called for by the terms of the


                                           1
summons before Revenue Officer Christopher Desmond, or any other proper officer or

employee of the Internal Revenue Service, on Friday, September 27, 2019, no later than

5:00 p.m., Eastern Standard Time, at 8075 Creekside Drive, Suite 110, Portage, Michigan.

        Mr. Davis is advised that his failure to obey the summons, as ordered enforced by

this Court, may subject him to arrest and to sanctions, including contempt of court.

        IT IS FURTHER ORDERED that the Clerk of Court shall serve a certified copy of

this order to Respondent Randall S. Davis by U.S. mail at Mr. Davis’ address listed on the

proof of service (ECF No. 8 at PageID.27) immediately.

        IT IS SO ORDERED.


Date:   September 13, 2019                          /s/ Paul L. Maloney
                                                 Paul L. Maloney
                                                 United States District Judge




                                             2
